Citation Nr: 0529338	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for chronic fatigue.
 
2.	Entitlement to service connection for chronic diarrhea, 
including as secondary to service-connected diabetes 
mellitus.

3.	Entitlement to an initial rating in excess of 40 percent 
for peripheral vascular disease with peripheral 
neuropathy of the right lower extremity.

4.	Entitlement to an initial rating in excess of 40 percent 
for peripheral vascular disease with peripheral 
neuropathy of the left lower extremity.

5.	Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

6.	Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  In July 2005, the veteran, 
sitting at the RO in Las Vegas, Nevada, testified via 
videoconference at a hearing with the undersigned, sitting at 
the Board's central office in Washington, D.C. 

During his hearing, a transcript of which is of record, the 
veteran withdrew his appeal of his claims for service 
connection for a skin disorder and increased ratings for 
hypertension with coronary artery disease, and bilateral 
hearing loss.  The Board will confine its consideration to 
the issues as set forth on the first page herein.

The Board notes that, during his recent hearing, the veteran 
appeared to argue that he had effectively lost the use of his 
lower extremities due to his service-connected peripheral 
vascular disease.  While it is not entirely made clear, it 
may be that the

veteran seeks to raise a claim for special monthly 
compensation (SMC) for loss of use of his lower extremities.  
Although SMC is currently in effect for loss of use of a 
creative organ, the veteran may also seek SMC for loss of use 
of his right and left legs.  The matter is referred to the RO 
for further clarification and consideration.  

Additionally, in June 2003, the veteran raised claims for toe 
cramping and ingrown toenails.  In a June 2005 rating 
decision, the RO granted service connection for onychomycosis 
and stated that the matter of the claim for toe cramping was 
considered part of the symptoms for the veteran's peripheral 
vascular disease with peripheral neuropathy in the lower 
extremities and "will be discussed in the appeal document".  
However, as the veteran pointed out during his hearing, June 
2005 supplemental statement of the case (SSOC) did not 
address the issue.  The matter is referred to the RO for 
appropriate clarification.  

The Board also notes that the veteran was awarded a total 
rating based upon individual unemployability (TDIU) effective 
from February 2003.

The issues of entitlement to service connection for chronic 
fatigue and diarrhea are being remanded addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The veteran will be provided notice when further action 
is required on his part.


FINDINGS OF FACT

1.  The objective and competent medical evidence 
preponderates against a finding that the veteran's service-
connected peripheral vascular disease of the left and right 
lower extremities is manifested by clinical evidence of 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less; March 2003 
ankle-brachial indices were 0.64 on the right and 0.67 on the 
left.


2.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected peripheral 
neuropathy of the right and left upper extremities is 
manifested by mild to moderate severity, with decreased 
pinprick sensation, with hypoesthesia to touch in a glove and 
stocking distribution, with complaints of numbness, pain, 
tingling, discomfort, and some decreased fine motor skills.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
40 percent for peripheral vascular disease with peripheral 
neuropathy of the right lower extremity are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code (DC) 
7114 (2005).

2.  The schedular criteria for an initial rating in excess of 
40 percent for peripheral vascular disease with peripheral 
neuropathy of the left lower extremity are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.104, DC 7114 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, DC 8515 (2005).

4.	The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, DC 8515 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records indicate he served in 
the Republic of Vietnam during the Vietnam era.

VA outpatient records dated from January to May 2002 reflect 
the veteran's diagnosis of, and treatment for, type II 
diabetes mellitus.

A May 2002 rating decision granted the veteran's claim for 
service connection for type II diabetes mellitus.

A May 2002 VA radiology report indicates that a bilateral 
lower extremity arterial Doppler study showed an ankle-
brachial index (ABI) of 0.6 on the right side and 0.62 on the 
left side, considered abnormal values reflective of 
claudication.

According to June 2002 VA medical records, when seen at the 
beginning of the month, the veteran said it "killed" him to 
walk to the outpatient clinic from his car because his feet 
hurt so much.  He rated his pain as an 8, on a pain scale of 
1 to 10.  The pain shot up his calves with numbness and 
tingling aggravated by walking.  When seen in mid-June, he 
subjectively complained of pain with climbing one flight of 
stairs or ambulating approximately 75 feet.  He veteran was 
seen in the vascular surgery clinic and said he was able to 
walk approximately two blocks before developing bilateral 
calf pain that required rest for relief.  A recently 
performed ABI of 0.6 in both legs was noted.  On examination, 
there were normal femoral pulses, bilaterally, without 
bruits.  The popliteal pulses were diminished with no 
palpable pedal pulses in either foot.  There was mild 
elevation pallor in both feet.  The vascular surgeon stated 
that the veteran had evidence of vasculogenic claudication at 
the femoro-popliteal and tibial levels.  Conservative 
treatment with prescribed medication and a walking program 
were recommended.  

An August 2002 VA medical record reflects the veteran's 
diagnosis of ingrown diabetic nails, bilaterally.

The veteran was evaluated in the VA vascular surgery 
outpatient clinic in September 2002.  It was noted that, 
since taking prescribed medication, he had increased his 
walking distance to approximately two blocks before 
developing pain.  His foot neuropathy remained unchanged.  He 
complained of chronic fatigue.

In October 2002 the veteran, who was noted to be nearly 55 
years old, underwent several VA examinations performed by a 
physician's assistant.  According to the diabetes mellitus 
examination report, the veteran was unable to walk or run and 
had leg cramps.  He complained of hand and foot numbness.  On 
examination, peripheral vessels were intact, and there was 
decreased pinprick sensation to the hands and feet with no 
callus or unusual breakdown.  There were no abnormal skin 
lesions.  The veteran had bilateral onychomycosis, with no 
toe or foot ulcerations.

A VA vascular examination report notes the veteran's 
complaints of lower extremity leg cramps for more than one 
year.  He was able to exercise and do exertions and able to 
walk greater than 150 yards without resting.  He limited his 
activities of walking and standing.  Bilateral claudication 
was shown as indicated by the ABI of 0.6 on the right and 
0.62 on the left.  He had paresthesias and dysesthesias in 
both forearms, wrists, and fingers.  Decreased pinprick 
sensation and pain in all extremities as well as decreased 
function were noted.  Numbness was also reported.  Findings 
of a Doppler study included an ABI of 0.6 on the right lower 
extremity.

A VA peripheral nerves examination report indicates the 
veteran had a burning sensation in his hands and feet at 
night that he described as mild to moderate.  He also had 
numbness.  He complained of paresthesias and dysesthesias in 
the forearms, and on the middle first, second, third, and 
fourth digits, and sometimes the fifth digit, bilaterally, 
and at the wrist.  He had decreased sensory and function in 
the hands and feet that affected his median and ulnar L5 and 
S1 nerves.  He had neuritis and there was no muscle wasting 
or atrophy.  He had equal strength in the extremities and 
full range of motion, with no pain on motion.  During a flare 
up, it was estimated that the veteran had an additional 10 to 
20 degrees limitation of movement due to pain.

In January 2003, the RO, in pertinent part, granted service 
connection and 40 percent evaluations for peripheral vascular 
disease with peripheral neuropathy of the left and right 
lower extremities, and for peripheral neuropathy of the right 
and left upper extremities, assigned 10 percent evaluations.

A February 2003 VA medical record reflects the veteran's leg 
weakness for which he used a cane.  There was claudication 
and the veteran was very fatigued from effort.  Decreased 
sensation in both lower extremities was noted.

A March 2003 VA outpatient record indicates the veteran was 
seen in the outpatient diabetes clinic.  He reported having 
diabetic neuropathy with constant leg and foot pain.  He had 
burning and aching with numbness and coldness.  He ambulated 
into the clinic using a cane.  

The veteran was seen in the VA outpatient vascular surgery 
clinic in March 2003.  He was able to walk approximately two 
blocks before developing pain in both calves and was unclear 
if prescribed medication was helpful.  On examination, 
femoral pulses were normal and popliteal pulses were 
diminished bilaterally with no pedal pulses palpable.  The 
vascular surgeon noted the veteran had claudication secondary 
to peripheral arterial disease and complained of some 
shooting pain that began in the hips and progressed to his 
back, for which a computed tomography was recommended.  The 
medical specialist thought it was unlikely that the veteran 
would experience limb-threatening ischemia.  He was advised 
to cease taking prescribed medication, determine whether his 
walking symptoms had deteriorated and, if so, to restart the 
medication.

A March 2003 VA radiology report indicates moderately 
severely decreased ankle brachial indices, bilaterally.  The 
current right ABI was .64 and the left ABI was 0.67.  In May 
2002, the ABI was 0.6 on the right and 0.78 on the left. 

A June 2003 VA medical record reflects the veteran's 
complaints of bilateral lower extremity burning and cramping 
with a cold feeling in his feet, and loss of hair on his 
legs.  

When seen in the VA outpatient vascular surgery clinic in 
June 2003, it was noted that the veteran could walk one block 
before developing calf pain.  He did not cease taking the 
prescribed medication, as previously advised.  He was again 
advised to stop medications to see if his walking distance 
stayed the same or declined.  

In his June 2003 notice of disagreement, the veteran 
questioned the report of his reported ability to walk 150 
yards before claudication.  He argued that such a finding was 
based on an incorrect record entry made by a physician.  The 
veteran maintained that he was unable to walk more than 75 
feet without claudication and submitted a copy of the June 
2002 VA treatment record that noted subjective complaints of 
pain on climbing one flight of starts or ambulating 
approximately 75 feet.  He also maintained that his upper 
extremity disabilities included left hand and arm fatigue, 
pain, cramping, numbness, tingling, and an inability to 
perform many past activities.  He was unable to type for a 
sustained period and or use common household tools.  He had 
to rest after any extended use and said his hand and arm 
tired after approximately one hour of driving.  

June 2003 VA treatment records note reported bilateral lower 
extremity claudication at one block with pain in the calves 
that required rest.  A history of extremity neuropathies was 
noted.  Treatment included prescribed medication and the 
record indicates it was unclear if the medication was 
helpful.  

An October 2003 VA peripheral nerves examination report 
reflects the veteran's complaint of pain affecting his 
trigeminal nerve, ophthalmic branch that caused dysesthesias 
and paresthesias in the area.  

An October 2003 VA examination of the veteran's feet 
indicates he used a cane for balance and walking and 
complained of toe cramps and locking associated with ingrown 
toenails.  His gait was slow and shuffling.  There were no 
ulcerations on his skin, and ingrown toenails were observed.  
Vascular changes were cool skin with no significant dependent 
rubor with diminished pulses and monofilament testing absent.  
The diagnoses included ingrown toenails, bilaterally, with a 
predilection toward infection secondary to diabetes mellitus 
type 2, on treatment, foot cramps secondary to diabetes 
mellitus related to fluctuations in electrolytes, diabetes 
peripheral neuropathy of the feet.

In a December 2003 rating decision, the RO granted the 
veteran's claim for a TDIU.

According to a March 2004 VA vascular examination report, the 
veteran reported that his toes locked and cramped.  His 
peripheral pulses were normal.  The diagnosis was peripheral 
vascular disease, not found on examination.

A March 2004 VA chronic fatigue examination report reflects 
the veteran's complaints of pain in his calf and thigh 
muscles.  The diagnosis was no fatigue-related to exertion.

A March 2004 VA peripheral nerves examination report 
indicates the veteran complained of tingling and numbness in 
his arms, hands, legs, and feet since 2002, with pain.  He 
felt tired doing computer work and while driving.  On 
examination, bilateral median and ulnar nerves and bilateral 
sciatic nerves were involved.  There was hypoesthesia to 
touch in a glove and stocking distribution, with no motor 
weakness and no wasting.  Peripheral neuropathy of the 
bilateral upper and lower extremities was diagnosed.

A January 2005 VA vascular examination report reflects the 
veteran's complaints of bilateral calf tightness that 
affected his ability to walk.  He had intermittent 
claudication.  Exercise and exertion were not precluded by 
his condition.  The most recent Doppler study showed abnormal 
AB indices of 0.6 in the right leg and 0.62 in the left leg.  
The examiner vaguely felt peripheral pulses.  The diagnosis 
was peripheral vascular disease with intermittent 
claudication.  

A January 2005 VA peripheral nerves examination report 
reflects the veteran's complaints of feeling pins and needles 
in both lower and upper extremities.  He had paresthesias, 
dysesthesias, and sensory abnormalities in the upper 
extremities, namely from the elbow to the fingers, and from 
the knees to the toes.  Both conditions interfered with his 
daily life, mostly at night.  The specified nerves involved 
in the upper extremities were the superficial branches of the 
radial nerve, the superficial branches of the medial nerve 
and the superficial branches of the ulnar nerve.  Lower 
extremity nerves include the superficial branches of the 
peroneal nerve, superficial branches of the saphenous nerves, 
the superficial branches of the plantar nerves, both lateral 
and medial and the superficial branches of the sural nerves.  
There was evidence of neuritis and neuralgia in both the 
upper and lower extremities.  The upper extremities from the 
elbow down, and the lower extremities from the knee down, 
were affected.  Using a goniometer, range of elbow motion was 
flexion 148 degrees and extension 180 degrees; knee range of 
motion was from 0 to 118 degrees, with no pain.

In March 2005, the RO received copies of VA medical records 
evidently considered by the Social Security Administration in 
conjunction with the veteran's claim for disability benefits.

In May 2005, the veteran underwent further VA examinations.  
A hand examination report indicates he complained of feelings 
of pins, needles, and numbness of the fingers and lower 
extremities associated with his peripheral neuropathy.  There 
was no limitation of motion of the hands and fingers.  
Evaluation of the hand reflected very good strength as far as 
pushing, pulling, twisting, throbbing, writing, touching, and 
expression.  The diagnosis was peripheral diabetic neuropathy 
that involved the upper and lower extremities without 
evidence of involvement of any joint disease of both lower 
and upper extremities.

Findings of May 2005 electromyography (EMG) and nerve 
conduction studies included diminished pinprick sensation of 
the hands and feet, with absent ankle reflexes and grade 4/5 
weakness of the arms and legs.  The impression was clinical 
and electrodiagnostic evidence consistent with bilateral 
carpal tunnel syndrome and peripheral neuropathy affecting 
the lower extremities.  There was incomplete paralysis of 
mild to moderate severity.  There was grade 4/5 weakness of 
the upper and lower extremities. 

A VA cardiology examination report notes the veteran's 
diagnosis of peripheral vascular disease and that he gave a 
history of ABI of 0.6, bilaterally, two years earlier.  The 
veteran complained of easy fatigability with lower extremity 
pan upon walking half a block, suggestive of intermittent 
claudication.  On examination, the veteran did not appear in 
distress.  Examination of the lower extremities was 
unremarkable.  There was no ankle edema, clubbing or 
cyanosis.  Dorsalis pedis and tibialis posterior pulses were 
palpable, bilaterally, but appeared diminished.  There were 
no definite trophic skin changes.  Station and gait were 
normal.  The clinical impression included peripheral vascular 
disease by history and by physical examination that revealed 
diminished peripheral pulses.  It was further noted that a 
cardolite stress test was terminated after three minutes due 
to the veteran's leg pains and fatigue, after obtaining 2.6 
METS of energy expenditure.  The VA examiner commented that 
veteran's diminished functional capacity was due to 
peripheral vascular disease, rather than coronary artery 
disease.

During his July 2005 Board hearing, the veteran testified 
that he read a medical report indicating abnormal wave forms 
in all arteries of his lower extremities and that he had an 
upper leg condition, although doctors did not tell him the 
diagnosis.  He believed the amputation rule was applicable to 
his case.  The veteran further stated that experienced 
extreme leg pain and fatigue and could only walk a limited 
distance.  He felt leg pain after walking the approximately 
60 to 80 feet from the parking lot to the hearing room.  He 
pointed to October 2002 and May 2005 VA examination findings 
to the effect that he had a mild to moderately severe burning 
sensation in his hands and feet.     

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

In a November 2004 letter, the RO informed the appellant of 
VCAA and its effect on his claims.  

The RO issued a detailed December 2003 statement of the case 
(SOC) and June 2005 SSOC, in which he and his representative 
were advised of all the pertinent laws and regulations, 
including those regarding increased ratings. 

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2003 SOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2004), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability. Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

1.  Increased Ratings for Peripheral Vascular Disease of the 
Right
and Left Lower Extremities

The veteran's peripheral vascular disease of the right and 
left lower extremities is currently evaluated as 40 percent 
disabling under DC 7114.  See 38 C.F.R. § 4.104, DC 7114.  
Under DC 7114, a 40 percent evaluation is warranted for 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.  Id.  A 60 percent evaluation is warranted for 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  Id.  A 100 
percent rating is warranted for ischemic limb pain at rest, 
and either deep ischemic ulcers or ankle/brachial index of 
0.4 or less.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that initial evaluations in excess of 
40 percent for the veteran's service-connected peripheral 
vascular disease with peripheral neuropathy are not 
warranted.  The medical evidence fails to show claudication 
on walking less than 25 yards on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  While the VA treatment 
records variously describe the veteran's legs as cool, the 
recent May 2005 VA examination findings reflect AB indices of 
only 0.6 in the right leg and 0.62 in the left leg.  There 
were no definite trophic skin changes and tibialis posterior 
pulses were palpable, bilaterally, but diminished.  The 
veteran reported bilateral leg pain after walking one half 
block.  However, his gait and station were normal and he was 
able to walk with the use of a cane.  Such findings are 
consistent with the currently assigned 40 percent rating for 
each extremity.

The Board is sympathetic with the veteran's assertions of 
pain and fatigue associated with his service-connected 
bilateral peripheral vascular disease of the lower 
extremities, as reflected in his inability to complete the 
May 2005 cardiac stress test.  However, his complaints of 
pain are contemplated in the currently assigned evaluations 
and the rating schedule does not require a separate rating 
for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Accordingly, the objective medical evidence preponderates 
against initial ratings in excess of 40 percent for the 
veteran's service-connected peripheral vascular disease with 
peripheral neuropathy of the left and right lower 
extremities.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of the reasonable 
doubt doctrine.  38 U.S.C.A. § 5107(b).

2.  Increased Ratings for Peripheral Neuropathy of the Right
and Left Upper Extremities

The veteran's service-connected peripheral neuropathy of the 
right and left upper extremities is evaluated as 10 percent 
disabling on each side under DC 8515, the DC applicable to 
paralysis of the median nerve.  38 C.F.R. § 4.124a, DC 8515.

VA regulations provide guidance for rating neurologic 
disorders.  Peripheral neuritis, is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  "The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis."  38 C.F.R. § 4.123 (2004).

Peripheral neuralgia is characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  While, tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2004).

The service-connected peripheral neuropathy of the upper 
extremities is currently evaluated as 10 percent disabling 
for each extremity under DC 8515.  This evaluation 
contemplates mild incomplete paralysis of the median nerve.  
Moderate incomplete paralysis of the median nerve warrants a 
30 percent evaluation for the major extremity and a 20 
percent evaluation for the minor extremity.  38 C.F.R. 
§ 4.124a, DC 8515.  Severe incomplete paralysis of the median 
nerve warrants a 50 percent evaluation for the major 
extremity and a 40 percent evaluation for the minor 
extremity.  Id.  Complete paralysis of the median nerve 
warrants a 70 percent evaluation for the major extremity and 
a 60 percent evaluation for the minor extremity.  Id.  
Complete paralysis of the median nerve is defined as the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  Id.

The preponderance of the evidence is against the veteran's 
claims for initial evaluations in excess of 10 percent for 
peripheral neuropathy of both the right and left upper 
extremities.  The Board is of the opinion that the objective 
and competent medical evidence reveals that the veteran has 
diabetic neuropathy of each upper extremity.  He has 
decreased pinprick sensation of the hands, but has good 
strength, there is no evidence of muscle wasting or atrophy, 
and he is able to accomplish most activities of daily life.  
The collective symptoms related to the veteran's service-
connected peripheral neuropathy of the left and right upper 
extremities reflect no more than mild to moderate incomplete 
paralysis warranting no more than a 10 percent evaluation for 
each upper extremity.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, supra.

3.  Amputation Rule

During his July 2005 hearing, the veteran also maintained 
that the amputation rule was applicable to his lower 
extremity disabilities.  He seemed to argue that he has a 
thigh disorder, albeit not clearly diagnosed, that affects 
his leg disorder and that, together, he effectively has lost 
the use of his entire leg.  Although the Board considers the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, keeping in mind the avoidance of 
pyramiding (38 C.F.R. § 4.14), the combined rating (see 
Combined Ratings Table at 38 C.F.R. § 4.25) for disabilities 
of an extremity cannot exceed the rating for the amputation 
at the elective level, were amputation to be performed.  38 
C.F.R. § 4.68.  The combined evaluations shall not exceed the 
40 percent evaluation for disabilities below the knee at 
Diagnostic Code 5165 or for amputation of the forefoot, 
proximal to metatarsal bones (more than one-half of 
metatarsal loss) at DC 5166. Amputation of a lower extremity 
at the middle or lower thirds of the thigh may be assigned a 
60 percent evaluation, under DC 5162.  Amputation of a leg 
with defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation 
under DCs 5163 and 6164.  Amputation of a lower extremity at 
the upper third of the thigh warrants an 80 percent 
evaluation if the point of amputation is at or above a point 
one-third of the distance from the perineum to the knee, 
measured from the perineum, under DC 5161.

Here, however, the veteran's service-connected peripheral 
vascular disease with peripheral neuropathy of the left and 
right extremities involves only the lower extremities.  There 
is no clinical evidence to suggest involvement in the 
veteran's upper third of the thigh.  In fact, since the 
veteran's peripheral vascular disease of the right and left 
lower extremities exhibits only minimal lost of range of 
motion and does not preclude ambulation, although he 
ambulated with a cane, the service-connected lower extremity 
disabilities cannot be reasonably characterized as more 
nearly approximating, or equivalent to, amputation above the 
knee joint.  As a result, a higher disability rating for the 
veteran's left and right leg disabilities is precluded by the 
amputation rule.  Simply stated, the Board may not award the 
veteran a disability evaluation greater than the 40 percent 
disability evaluation he would receive if he did not have a 
left or right foot.  Accordingly, the claim for an increased 
evaluation is precluded by operation of law.

4. Summary as to All Claims

Furthermore, the evidence reflects that the veteran is 
disabled by other disabilities, including diabetes mellitus, 
hypertension, and hearing loss, and there was been no 
evidence submitted to show that the upper and lower extremity 
peripheral vascular disease and peripheral neuropathy 
disabilities, alone, have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization. To the extent that all the veteran's 
service-connected disabilities affect his ability to work, 
his claim for a TDIU was granted by the RO in December 2003, 
as noted above.  In the absence of such factors, the Board is 
not required to further discuss the possible application of 
38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to "staged" ratings for his service-connected 
upper and lower extremity peripheral vascular disease and 
peripheral neuropathy, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection have the disabilities on appeal been more 
disabling than as currently rated under the present decision 
of the Board.


ORDER

An initial rating in excess of 40 percent for peripheral 
vascular disease with peripheral neuropathy of the right 
lower extremity is denied.

An initial rating in excess of 40 percent for peripheral 
vascular disease with peripheral neuropathy of the left lower 
extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right upper extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity is denied.

REMAND

The veteran seeks service connection for chronic fatigue.  
During his July 2005 hearing, he said he was unclear as to 
whether his fatigue symptoms were due to his service-
connected diabetes mellitus, or hypertension with coronary 
artery disease.  

The veteran also seeks service connection for chronic 
diarrhea which he asserts is secondary to his service-
connected diabetes mellitus.  He maintains that this 
disability started in 2002 and that, during the next year, he 
complained of the disability to his VA treating nurse.  In 
January 2003, the veteran testified that he told a VA 
physician of his persistent diarrhea, as evident in the 
progress notes that prescribed medication for the disorder.  

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection is 
already in effect.  38 C.F.R. § 3.310(a) (2005).  In this 
regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Here, the veteran argues that his service-connected type II 
diabetes mellitus with neuropathy has caused him to 
development persistent diarrhea, thus resulting in the 
chronic gastrointestinal disorder.  He also argues that he 
has chronic fatigue caused by the diabetes, or by 
hypertension with coronary artery disease.  In the interest 
of due process and fairness, the Board is of the opinion that 
the veteran should be afforded VA examinations to determine 
the etiology of any chronic fatigue and diarrhea disorders 
found to be present.

Further, when additional evidentiary development is 
necessary, the RO, not the Board, must undertake the task.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1337 (Fed. Cir.2003).  Furthermore, the 
record reflects that the VARO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 regarding 
the claims for service connection for chronic diarrhea and 
fatigue.  We will defer to the RO as to the proper procedure 
in that regard.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The veteran should be afforded appropriate VA 
examination(s) (e.g., gastrointestinal, endocrine, 
neurological, cardiovascular) to determine the 
etiology of any chronic diarrhea and fatigue 
disorders found to be present.  All indicated 
testing should be conducted and all clinical 
manifestations should be reported in detail.  Based 
on the examination and a review of the record:

a.  if a chronic diarrhea or fatigue disorder is 
diagnosed, the medical specialist should assess 
the nature, severity, and manifestations of any 
diarrhea or fatigue disorder found to be 
present.

b.  The medical specialist is requested to 
render an opinion as to whether it is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) that any currently 
diagnosed chronic diarrhea or fatigue disorder 
was caused by military service, or whether such 
an etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).

c.  The physician should proffer an opinion, 
with supporting analysis, as to the likelihood 
that the veteran's diagnosed chronic diarrhea or 
fatigue disorder was caused by or aggravated by 
his service-connected type II diabetes mellitus, 
hypertension with coronary artery disease, or by 
peripheral vascular disease.  The degree of 
chronic diarrhea or fatigue disorder that would 
not be present but for the service-connected 
type II diabetes mellitus, hypertension with 
coronary artery disease, or peripheral vascular 
disease should be identified.

d.  A rationale should be provided for all 
opinions expressed.  The veteran's claims file 
must be made available to the examiner in 
conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

2.  Thereafter, the RO should re-adjudicate the 
veteran's claims for service connection for chronic 
fatigue and diarrhea, including as secondary to the 
veteran's service-connected diabetes mellitus, or 
hypertension with coronary artery disease, or 
another service-connected disability.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with a SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the June 2005 SSOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


